DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 12-15, applicant recites in the preamble “The substrate container” which should be referring back to claim 11, but applicant have claims 12-15 depended on claim 10.  Which is not clear and not understand by the examiner which claims should claims 12-15 depended on.  Upon further review of the claim, examiner presumes that claims 12-15 should be depended on claim 11 instead of claim 10.  Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al (7,201,276).
	As to claim 1, Burns discloses a quick release purge valve used for a substrate container (20, 24) including a base having a cover plate (20) and a bottom plate (26), the quick release purge valve (138) comprising: a snap member (77) including a circular structure (Figure 7) having an inner diameter (inner diameter being the inner most surface with thread surface (86)), and the snap member detachably received within a first opening (as shown in Figure 8 with opening 60) defined at the bottom plate; a gasket fitting (70) having an airflow conduit defined therein for providing a gas flow into or from the substrate container (bore 84); and a valve element (Figure 9 and 11 discloses a valve member being place within the bore, column 4, lines 49-52) positioned in the airflow conduit (bore 84) for restricting the airflow; wherein the gasket fitting has an outer wall (outer wall with thread surface 86) and a protruding ring (collar 88) formed on the outer wall, and an outer diameter of the protruding ring is larger than the inner diameter of the circular structure such that the snap member is able to secure the gasket fitting within the first opening defined at the bottom plate (as shown in Figure 8).
As to claim 2, Burns further discloses a periphery of the circular structure is provided with an engaging member for matching with an edge defining the first opening (Figure 7 shows the circular structure having a circular periphery that snap fit into the circular opening of the opening 60).

	As to claim 4, Burns further discloses the gasket fitting has a ring surface (Figure 8 shows the lower portion of the first bushing 70 is in a form of ring structure) defining an opening of the airflow conduit, and an outer diameter of the ring surface is no greater than the inner diameter of the circular structure (the outer diameter of the ring surface is about the same size of the inner diameter of the circular structure with the thread surface).
As to claim 5, Burns further discloses the ring surface extends between the bottom plate and the cover plate (Figure 8).
As to claim 6, Burns further discloses the cover plate (20) defines a second opening (62) and has a fitting sleeve encircling the second opening (best seem in Figure 8 with the opening having a circular downward fitting sleeve, unnumbered), the outer wall of the gasket fitting is partially in contact with an inside of the fitting sleeve to form a seal (the gasket fitting also comprises gasket 80 forming a seal between the gasket fitting and the fitting sleeve).  
As to claim 7, Burns further discloses the gas flow enters into the substrate container by sequentially passing through the first opening, the valve element (duckbill valve 138) in the airflow conduit and the second opening 19Attorney Docket No. 0114970.248US3 or the gas flow leaves from 
As to claim 8, Burns discloses a quick release purge valve used for a substrate container (20 and 24), comprising: a snap member (77) having a circular structure (Figure 7) ; a gasket fitting (70) having an airflow conduit defined therein for providing a gas flow into or from the substrate container (bore 84); and a valve element (Figure 9 and 11) positioned in the airflow conduit for restricting the airflow (valve member being place within the bore, column 4, lines 49-52); wherein the gasket fitting has an outer wall and a flange surface (bottom portion of the first bushing) formed on the outer wall, the flange surface touches against the circular structure of the snap member such that the snap member fits onto the outer wall of the gasket fitting (Figure 8). 
As to claim 9, Burns further discloses  wherein the circular structure has a ring surface touching against the flange surface of the gasket fitting such that the gasket fitting is unable to pass through the snap member (as shown in Figure 8, the flange surface is secure against the inner surface of the ring member).
As to claim 10, Burns further discloses the gasket fitting has a ring surface (Figure 8 shows the lower portion of the first bushing 70 is in a form of ring structure) defining an opening of the airflow conduit, and an outer diameter of the ring surface is no greater than the inner diameter of the circular structure (the outer diameter of the ring surface is about the same size of the inner diameter of the circular structure with the thread surface).

As to claim 12, Burns further discloses the snap member (77) is detachably received in the first opening defined by the bottom plate (via 79).
As to claim 13, Burns further discloses the flange surface has an outer diameter that is larger than an inner diameter of the circular structure (Figure 8).
As to claim 14, Burns further discloses the gasket fitting has a ring surface (Figure 8 shows the lower portion of the first bushing 70 is in a form of ring structure) defining an opening of the airflow conduit, and an outer diameter of the ring surface is no greater than the inner diameter of the circular structure (the outer diameter of the 
As to claim 15, Burns further discloses  wherein the circular structure has a ring surface touching against the flange surface of the gasket fitting such that the gasket fitting is unable to pass through the snap member (as shown in Figure 8, the flange surface is secure against the inner surface of the ring member).
As to method claims 16, Burns discloses a method for loading at least on quick release purge valve in a substrate container (20), the quick release purge valve (138) comprising: a snap member (77) including a circular structure (Figure 7), a gasket fitting (70) defining an airflow conduit (bore 84) therein; and a valve element (138) positioned within the airflow conduit, the gasket fitting has an outer wall and a flange surface (considered the collar 88 as the flange surface) formed on the outer wall,  and the substrate container (20) is provided with at least one first opening(60) and at least one second opening (66) corresponding to the first opening, the second opening is provided with a fitting sleeve (Figure 8 with the flange extend down from the second opening 66), the method comprising following steps: loading the valve element (Figure 9 or 11 with valve 138) into the airflow conduit (into the bore) defined by the 22Attorney Docket No. 0114970.248US3 gasket fitting; fitting the gasket fitting into the fitting sleeve to form a seal between the gasket fitting and the fitting sleeve; fitting the circular structure of the snap member onto the outer wall of the gasket fitting until the circular structure touches against the flange surface; and securing the snap member within the first opening such that the gasket fitting is unable to pass through the snap member (Figure 8).  


Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736